                                             Case 4:19-cv-06311-YGR Document 18 Filed 06/25/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         TONY ASBERRY,
                                   6                                                          Case No. 19-cv-06311-YGR (PR)
                                                         Plaintiff,
                                   7                                                          ORDER GRANTING PLAINTIFF’S
                                                   v.                                         REQUEST FOR EXTENSION OF TIME
                                   8
                                                                                              TO FILE SECOND AMENDED
                                         TAMMY FOSS, et al.,
                                   9                                                          COMPLAINT
                                                         Defendants.
                                  10

                                  11            Plaintiff, a state prisoner, filed the instant pro se prisoner complaint under 42 U.S.C.

                                  12   § 1983. On April 20, 2020, the Court dismissed Plaintiff’s complaint with leave to amend. Dkt.
Northern District of California
 United States District Court




                                  13   14.

                                  14            On May 4, 2020, Plaintiff filed his amended complaint. Dkt. 15. However, on May 18,

                                  15   2020, Plaintiff filed a motion for extension of time to filed a second amended complaint

                                  16   (“SAC”). Dkt. 16. He states that he “believes in retrospect that he needs to file a [SAC] . . . .” Id.

                                  17   at 1.

                                  18            Good cause appearing, the request is GRANTED. Plaintiff shall file his SAC on or by

                                  19   July 17, 2020.

                                  20            If Plaintiff fails to file a SAC by the deadline above, the Court will consider his

                                  21   amended complaint as the operative complaint in this action.

                                  22            The Court notes that this is the first extension in this case. The granting of regular requests

                                  23   for extension should not be expected.

                                  24            This Order terminates Docket No. 16.

                                  25            IT IS SO ORDERED.

                                  26   Dated: June 25, 2020

                                  27                                                      ______________________________________
                                                                                          YVONNE GONZALEZ ROGERS
                                  28                                                      United States District Judge
